Citation Nr: 1547649	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  12-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to an increased rating for osteoarthritis of the left knee status post arthroscopy, currently evaluated as 10 percent disabling prior to April 17, 2013 and as 40 percent disabling from April 17, 2013.

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty service from March 1989 to June 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated March and September 2010 and February 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The case was previously remanded by the Board in May 2014.  Subsequently, by an April 2015 rating decision, the RO increased the rating assigned for the Veteran's osteoarthritis of the left knee status post arthroscopy from 10 percent to 40 percent, effective from April 17, 2013.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2012, the Veteran testified at a Travel Board hearing held at the RO.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in July 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted the hearing is no longer employed by the Board.  In a July 2015 letter, the Veteran was asked whether he wished to have a new hearing before another VLJ.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Although the Veteran has not yet responded to this letter, the record reflects that in June 2015, the Veteran submitted a May 2015 VA Form 9 on which he requested a Travel Board hearing.  In the cover letter, he indicated this document was submitted in connection with an April 2015 Supplemental Statement of the Case (SSOC), which addressed the issues on appeal.  Under these circumstances, the Board finds that a remand is warranted in order for the RO to schedule the Veteran for another Travel Board hearing.  See 38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO.  Notify the Veteran of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise does not report for the hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

